                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                             Civil Action No. 5:21-cv-00061-FL

 PATRICK JOSEPH CAMPBELL, ET AL.,

                 Plaintiffs,

 v.

 PATRICE GARLINGTON, ET AL.,

                 Defendants.



      NON-PARTY KATHERINE ANN FRYE’S OBJECTIONS AND RESPONSES TO
       PLAINTIFFS’ SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
                              OR OBJECTS

         Non-Party Katherine Ann Frye (“Frye”) hereby objects and responds to the Subpoena to

Produce Documents, Information, or Objects (“Subpoena”) served by Plaintiff, Patrick Joseph

Campbell, in the above-referenced action on May 10, 2021, as follows:



1. Your* entire correspondence (and attachments) with Ryan Shuirman, with any employee
   of NC Courts or Wake County Courts, with any employee of YMW Law, with Virginia
   Campbell or any of her attorneys, with UNC,

      *“your correspondence” including correspondence with any employee of your firm

         Response:

         Frye objects to this Request because it is overly broad, unduly burdensome, and not

reasonably calculated to lead to the discovery of admissible evidence, as well as not proportional

to the needs of the case, in that it requests “your entire correspondence (and attachments)” with

multiple listed individuals and entities without limitation. Frye also objects to this Request because




           Case 5:21-cv-00061-FL Document 42-5 Filed 05/13/21 Page 1 of 4
it calls for extensive research, investigation, or identification of documents that would subject Frye

to annoyance, oppression, harassment, and undue or unreasonable expense.

        Frye objects to this Request because it fails to allow reasonable time for compliance, in

that the subpoena commands production by May 9, 2021, but it was not properly served until May

10, 2021, which also renders the subpoena untimely, void, and moot. Frye further objects that

Plaintiff’s attempted service on or about May 7, 2021, wherein a copy of the subpoena was not

served on her personally, is improper and ineffectual.

        Frye objects to this Request because it does not provide a place for production within 100

miles of Frye’s residence, place of employment, or where she regularly transacts business. Frye

objects to this Request to the extent it requests privileged or confidential information.

        Further, Frye is the duly appointed Parenting Coordinator in Plaintiff’s North Carolina

State Court family law action, Campbell v. Campbell, Wake Co. District Court Case No. 13-cvd-

15157. Frye objects to this Request because it is in direct violation of the Order Appointing

Parenting Coordinator, dated May 16, 2019, in which it is expressly ordered, inter alia, that the

Parenting Coordinator’s records may only be subpoenaed by order of the Judge presiding over the

state court case and that the Parenting Coordinator may only be subpoenaed by the Assigned Judge

in that matter. The Court in the state action previously has denied Plaintiff’s attempts to subpoena

Frye.


        Dated: May 12, 2021.



                                                /s/ J. Christopher Jackson
                                               J. Christopher Jackson
                                               N.C. State Bar No. 26916
                                               cjackson@morningstarlawgroup.com
                                               MORNINGSTAR LAW GROUP

                                                  2


          Case 5:21-cv-00061-FL Document 42-5 Filed 05/13/21 Page 2 of 4
                            421 Fayetteville Street, Suite 530
                            Raleigh, NC 27601
                            Telephone: (919) 590-0365
                            Facsimile: (919) 882-8890

                            Attorney for Non-Party Katherine Ann Frye




                               3


Case 5:21-cv-00061-FL Document 42-5 Filed 05/13/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that I caused to be served the foregoing on the following by electronic mail

and U.S. Mail, postage prepaid and addressed as follows:

                      Patrick Joseph Campbell
                      4602 Merendino Street
                      Raleigh, NC 27606
                      Patrickjcambell2001@yahoo.com

                      Pro Se Plaintiff

                      Ryan M. Shuirman
                      rshuirman@ymwlaw.com
                      Madeleine Pfefferle
                      mpfefferle@ymwlaw.com
                      Yates McLamb & Weyer
                      Post Office Box 2889
                      Raleigh, NC 27602

                      Counsel for Defendants Patrice Garlington,
                      Nancy Berson, and Mark Everson


       This the 12th day of May, 2021.


                                              /s/ J. Christopher Jackson
                                             J. Christopher Jackson
                                             N.C. State Bar No. 26916

                                             Attorney for Non-Party Katherine Ann Frye




                                      4
         Case 5:21-cv-00061-FL Document 42-5 Filed 05/13/21 Page 4 of 4
